Citation Nr: 0510810	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-33 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a left shoulder 
disorder.  

4.  Entitlement to service connection for a pulmonary 
disorder.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a gastrointestinal disorder due to medication for the 
shoulder disorders.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968, including a tour in the Republic of Vietnam from June 
to December 1968.  He also had active service from August 
1970 to March 1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Historically, a February 1991 rating decision denied service 
connection for PTSD.  The RO sent the veteran notification of 
that decision in March 1991 to his most recent address of 
record, but the letter was returned.  The envelope shows he 
had moved and that the letter could not be forwarded to his 
new address.  The subsequent August 2002 rating decision at 
issue indicated he had not responded to a May 2002 request 
for information about his alleged stressors in service.  
Subsequently, the September 2003 statement of the case (SOC) 
determined that new and material evidence had been received 
to reopen this claim.  See page 16 of the SOC.  Nevertheless, 
the Board still must first determine whether new and material 
evidence has been submitted to reopen this claim because this 
preliminary determination affects the Board's jurisdiction to 
reach the underlying claim and adjudicate the merits of it on 
a de novo basis.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  

Unfortunately, however, further development of the evidence 
is needed before the Board can decide any of the claims on 
appeal.  So they are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.




REMAND

PTSD

Concerning this claim, the veteran's service medical records 
(SMRs) show that, when discharged from his second period of 
service, under honorable conditions, it was noted that a 
psychiatric evaluation had determined he was unsuitable for 
further military service.  The actual report of that 
evaluation, however, is not on file.  And the veteran's 
representative has alleged the veteran is entitled to the 
Combat Infantry Badge ("CIB" decoration).  While the 
service personnel records confirm he served in the Republic 
of Vietnam and that he was a rifleman, there is no indication 
he received the Combat Infantry Badge, although he was 
awarded the Vietnam Campaign Medal and the Vietnam Service 
Medal.  He has been requested on several occasions to provide 
specific details concerning his alleged stressors in Vietnam, 
but he has never responded.  The SOC noted that, while the 
representative has indicated the veteran's best friend, a 
member of his unit, was killed in action (KIA) in October 
1969, the veteran was not in the military when this occurred.  
The Board, additionally, observes that accordingly to 
information obtained from the VIETNAM VETERANS MEMORIAL - 
DIRECTORY OF NAMES, no one by the name reported by the 
veteran's representative died in the Vietnam War.

On VA psychological testing in November 1987, it was reported 
the veteran had a history of having undergone a psychological 
evaluation in Canada in 1973, at which time the diagnosis was 
paranoid schizophrenia.  No attempt has been made to obtain 
these records and no attempt has been made to obtain 
additional information from the veteran concerning this.  
Also, during the VA psychological testing in November 1987, 
the veteran responded positively to alleged combat stressors, 
but this was no more than a checklist.



The Board further notes that, in December 2002, the RO asked 
the U.S. Armed Services Center for Unit Records Research 
(USASCURR) to either confirm or rule out this alleged 
stressor.  There was no response and the RO did not follow-up 
on this, apparently because the alleged stressor (a service 
comrade's death in October 1969) was patently unverifiable 
since the veteran was not on active duty in the military at 
that particular time.  And this seems only reasonable not to 
have  wasted precious time and resources investigating this 
claim since, obviously, there was no possibility of this 
alleged stressor being verified.

Nevertheless, there are several diagnoses of PTSD of record, 
all predicated on a history of combat related by the veteran.  
A VA outpatient treatment (VAOPT) record in January 1988 
indicates he reported having to identify the body of a friend 
while in service.  But the name of that friend is illegible.  
A January 2003 VAOPT record indicates the veteran reportedly 
sustained a gunshot wound (GSW) in his leg in Vietnam.  There 
has been no attempt to verify these alleged stressors, 
however.  So the veteran should be contacted, yet again, and 
requested to provide more detailed information concerning 
these purported incidents.

The veteran must bare in mind, though, the duty to assist him 
with this claim is not a one-way street.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence).  So, as has been requested 
on several previous occasions, he must provide detailed 
information concerning the dates, places, times, units to 
which he was assigned, and the persons involved in the 
alleged incidents.  Absent cooperation on his part, there 
simply is no means of objectively confirming his 
participation in combat, which, in turn, means VA would not 
have to accept as credible his allegations of combat-related 
stressors.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  
See also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. Brown, 6 
Vet. App. 283, 289 (1994); and Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  See, too, Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

If, on the other hand, the veteran responds to this 
additional request for information and provides sufficient 
details concerning his purported stressors, then, if he did 
not have combat service, the RO should again contact the 
USASCURR in an attempt to independently verify these 
stressors.

And if the RO determines the veteran engaged in combat and 
that his stressor is combat related, or that he has an 
independently verified noncombat stressor, then he should be 
afforded a VA psychiatric examination to obtain a medical 
opinion indicating whether it is as likely as not that he has 
PTSD as a result of the stressor.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Shoulders

The SMRs are negative for any disability involving the 
veteran's shoulders.  In his August 2002 claim, he said he 
had injured his shoulders in a fall in Vietnam.  An August 
2002 VAOPT record indicates he reportedly had dislocated his 
shoulder in 1968, while in the military.  His service 
personnel records show he was in Vietnam for part of that 
year, but he has not indicated whether this alleged injury 
occurred in combat.

Requests for records from the Niagara Health System were 
unsuccessful.  The response was that there was no record 
showing the veteran was a patient at that facility.  But 
other records from the Hotel Dieu Hospital show he had left 
shoulder surgery in January 1987 for "recurrent" 
subluxations.  And an August 2002 VAOPT record indicates he 
alleged having undergone surgery six different times on his 
shoulders, the first procedure at some unspecified hospital 
in 1980 and the most recent procedure in about December 2000 
at the local VA Medical Center (VAMC) in Buffalo.  In this 
regard, a December 2000 MRI of his left shoulder revealed 
abnormalities that were suggestive of an old injury.  



So the veteran should be requested to provide additional 
information concerning the dates and places where he has 
received treatment since service, including surgeries, for 
his shoulders.  Also, the RO should ask him whether he is 
alleging that he injured his shoulders in combat in Vietnam.  
And if he is, he needs to provide detailed information as to 
the dates, places, times, and units to which he was assigned 
when injured.

Pulmonary Disorder

A March 2002 VA pulmonary function test (PFT) disclosed the 
veteran had moderate airway obstruction.  

In a September 2002 Statement in Support of Claim, VA Form 
21-4138, the veteran's representative alleged that the 
veteran was diagnosed during service, in 1966, with "Miner's 
disease/Black Lung" from shoveling coal while in 
basic training.  The representative also claimed that 10 
years later a non-malignant growth was removed from the 
veteran's lungs at the St. Catherine Hospital in Ontario, 
Canada.  The RO has made one request for records from the St. 
Catherines General Hospital, but for records in the 1980s.  
So after obtaining the veteran's authorization (on VA Form 
21-4142), the RO should again attempt to obtain all records 
from that facility - but this time relative to any relevant 
treatment he has received there since his discharge from his 
last period of service in March 1971.

Compensation Under 38 U.S.C. § 1151 for a Gastrointestinal 
Disorder due to Medication for the Shoulder Disorders

The veteran has made only vague allegations that some 
unspecified medication prescribed by VA at some unspecified 
time has resulted in some unspecified gastrointestinal (GI) 
disorder.  In order to adequately address this claim, he must 
be more specific by indicating what exact medication he 
received from VA that he believes caused a GI disorder, and 
he must specify the nature of it, as well as when and at what 
particular VA medical facilities the medication was 
prescribed.  So the RO should contact him and request this 
necessary information.

Accordingly, this case is remanded to the RO for the 
following development and consideration:   

1.  Contact the veteran and request that he 
provide as much detailed information as possible 
concerning the dates, places, and other 
circumstances of all combat-related stressors that 
he alleges he experienced in Vietnam.  This must 
include the units to which he was assigned at the 
time of each such stressor and the names of the 
person(s) involved, if any.  This also must 
include the date, place, and unit to which he was 
assigned when he was required to identify the body 
of a friend in Vietnam, as well as the name and 
rank of the friend.  Also, he must be requested to 
clarify whether he is alleging that he sustained a 
GSW to his leg in combat.

As well, request that the veteran clarify whether 
he is alleging that he injured either or both 
shoulders during combat in Vietnam.  If he is, 
request that he provide as much detailed 
information as possible concerning the dates and 
places of the incidents.  This must include the 
date, place, and unit to which he was assigned at 
the time.

Also request that the veteran provide as much 
detailed information as possible concerning the 
specific medication that allegedly was prescribed 
by VA, which he says caused a gastrointestinal 
disorder.  And have him specify the nature of the 
resultant GI disorder he is alleging entitlement 
to compensation for under § 1151, as well as when 
and at what VA medical facilities the medication 
in question was prescribed.

Also request that the veteran provide as much 
detailed information as possible concerning all 
psychiatric evaluation and/or treatment he has 
received since service, as well as information 
pertaining to all evaluation and/or treatment 
since service for his shoulders and pulmonary and 
gastrointestinal conditions.


This list should include, but is not limited to, 
(1) the date and name of the medical facility in 
Canada where a psychological evaluation in 1973 
allegedly resulted in a diagnosis of paranoid 
schizophrenia; (2) the dates and names of the 
medical facilities where he was treated after 
discharge from his second period of military 
service for disability of either shoulder, 
including the date and name of the facility where 
he reportedly had his first shoulder surgery in 
approximately 1980 and all other surgeries on his 
shoulders except for the procedure in January 
1987.

*Have the veteran complete and return the 
necessary forms authorizing VA to obtain his 
confidential medical treatment records.  This 
includes his authorization to obtain all records 
from the St. Catherine's General Hospital for 
treatment or hospitalization for pulmonary 
disability since discharge from his second period 
of service in March 1971 (note:  the only records 
requested thus far from this facility were those 
concerning his reported treatment there during the 
1980s).  

*Tell the veteran that he also can submit copies 
of all relevant records in his possession that he 
has not previously submitted.

2.  Based on the information provided by the 
veteran, requested all indicated records.

*If any request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  



3.  The RO should obtain all records of the 
veteran's hospitalization in about December 2000 
at the local VAMC in Buffalo, when he reportedly 
had his most recent shoulder surgery.

Also, obtain all VA records identified by the 
veteran with respect to his claim for compensation 
under § 1151 for a gastrointestinal disorder due 
to medication prescribed for his shoulder 
disorders.

4.  If, and only if, the veteran provides 
sufficient information to conduct a meaningful 
search, prepare a letter asking the USASCURR to 
forward any available information that might 
corroborate his alleged stressors in Vietnam.

To facilitate this, send the USASCURR copies of 
any personnel records obtained showing service 
dates, duties, and units of assignment, etc.  Also 
send the USASCRUR a copy of this remand.

Specifically ask the USASCURR or, if necessary, 
the National Personnel Records Center (NPRC) for 
any incident or casualty reports or police reports 
or other records that might document the incidents 
alleged.

5.  If, and only if, sufficient information is 
obtained verifying the veteran's alleged 
participation in combat or a noncombat-stressor, 
schedule him for a VA psychiatric examination to 
obtain a medical opinion indicating whether it is 
at least as likely as not that:  (1) he has PTSD 
and, if he does, (2) it is a result of a confirmed 
stressor or presumed confirmed stressor.  Send the 
claims folder to the designated examiner for a 
review of the veteran's pertinent medical history 
to facilitate making these determinations.



6.  Also schedule the veteran for an appropriate 
VA medical examination to assess the nature, time 
of onset, and etiology of the claimed disabilities 
involving his shoulders and lungs.  

Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any pulmonary disorder or disorder 
involving either shoulder (or both) is related to 
the veteran's service in the military.

If an opinion simply cannot be rendered responding 
to this determinative question, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.



7.  As well, schedule the veteran for an 
appropriate VA examination to obtain a medical 
opinion indicating whether it is at least as 
likely as not that any gastrointestinal disorder 
he now has is due to medication prescribed by VA 
for treatment of his shoulder disorders.

If an opinion cannot be rendered concerning this, 
explain why this is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

8.  Review the reports of the examinations to 
ensure they contain responses to the questions 
posed.  If not, take corrective action.  38 C.F.R. 
§ 4.2 (2004); Stegall v. West, 11 Vet. App. 268 
(1998). 

9.  Then readjudicate the claims based on the 
additional evidence obtained.  If the benefits 
sought on appeal are not granted to the veteran's 
satisfaction, send him and his representative an 
SSOC and give them time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


